Citation Nr: 0638365	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include dermatofibroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1991.  The veteran also has verified Army National 
Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran was notified of this 
decision by correspondence, dated in May 2000.  

In April 2000, the RO denied the claim of entitlement to 
service connection for dermatofibroma as due to an 
undiagnosed illness.  The veteran timely appealed this 
decision and the issue is properly before the Board.  

A review of the veteran's Substantive Appeal and attached 
statement shows that the veteran requested a personal hearing 
before a Decision Review Officer.  In December 2005, the 
veteran, through her representative, withdrew her request for 
a personal hearing on the issue of entitlement to service 
connection for dermatofibroma.  Accordingly, there is no 
additional development necessary with respect to the 
veteran's hearing request.  


FINDINGS OF FACT

There is no medical evidence showing that the veteran has 
dermatofibroma (a known clinical diagnosis), or any other 
skin disability which is related to service.  


CONCLUSION OF LAW

Dermatofibroma was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  

In the March 2003 notice letter, the veteran was notified of 
the information and evidence needed to substantiate the 
claim, as well as the requirements of 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.159.  While this notice was received subsequent 
to the RO's initial adjudication of the claim, for the 
reasons explained in detail below, the Board finds that the 
notice letter satisfies VA's duties to notify and assist the 
veteran, as required by 38 U.S.C. § 5103 and 38 C.F.R. 
§ 3.159(b).  Therefore, the Board also finds that any defect 
with respect to the timing of the receipt of the notice 
letter in this case is harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to the VA 
notice letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This 
notification was accomplished by the notice letter dated in 
March 2006.  Accordingly, the requirements set forth in 
Dingess have been met.  

In March 2003, the veteran was informed of the requirements 
that are necessary to substantiate the claim of entitlement 
to service connection for a skin disorder.  The Board 
initially concludes that the discussions contained in the 
notice letter complied with VA's duty to notify the veteran.  
For example, the veteran was expressly informed of the 
evidence necessary to substantiate the claim; she was 
informed of the responsibilities imposed upon her and VA 
during the claims process; she was informed of the evidence 
that VA received in connection with the claim; and she was 
informed of where to send the information and how to contact 
VA if she had questions or needed assistance.  The veteran 
was also informed of the efforts that VA would make to assist 
her in obtaining evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
She was also told, in essence, to submit all evidence she had 
in her possession that was relevant to the claim.  

The record also reflects that the veteran's service medical 
records, Army National Guard (ANG) records, VA and  non-VA 
medical treatment records, as well as VA examination reports 
have been obtained and associated with the claims file.  The 
veteran has not identified any other obtainable medical 
records or evidence pertinent to the claim.  The Board is 
similarly unaware of any outstanding obtainable evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements.  



II.  Analysis

The veteran's service personnel records show that she served 
in the Persian Gulf (Saudi Arabia) during her period of 
active duty service.  The veteran essentially maintains that 
she is currently diagnosed as having dermatofibroma, which is 
related to her period of active duty service.  

General Principles Relating to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
service discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  



Principles Relating to Service Connection for an Undiagnosed 
Illness

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d) (2006).  

Service connection may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317 (2006).  

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
See 38 C.F.R. § 3.317(a)(3).  The 6-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  Id.  

Note that signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b) (2006).  

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  See 38 C.F.R. § 3.317(c) (2006).  

The service medical records do not show a diagnosed chronic 
skin disorder, to include dermatofibroma.  The service 
medical records show that the veteran had complaints 
pertaining to her skin in 1988.  The June 1988 emergency care 
and treatment record shows that she complained of itching for 
two days.  She was diagnosed as having an allergic skin 
reaction.  The November 1988 screening note of acute medical 
care report shows that the veteran complained of recurring 
pink patches all over the body.  The examiner observed small, 
large pink and red patches on the body.  She was not 
diagnosed as having a skin disorder at that time.  There are 
no other complaints noted concerning a skin disability for 
the remainder of the veteran's service.  There were no 
complaints made in 1989, 1990 or 1991.  The May 1991 service 
separation examination shows that clinical evaluation of the 
veteran's skin was normal.  The May 1991 report of medical 
history reveals that the veteran denied having a skin 
disease.  

Following the veteran's active duty service period, she 
enlisted in the Rhode Island Army National Guard (ANG).  The 
records from the ANG include evidence which shows that the 
veteran received extensive medical treatment from Walter Reed 
Hospital.  The pertinent post-service medical evidence 
includes medical records from M.C. Norcross, C.D.R., M.C., 
U.S.N (Family Practice), dated in January 1998; VA 
examination reports, dated in September 1992, June 1996; 
April 1999, and June 2006; VA medical progress notes, dated 
from August 1998 to August 2004; and VA medical treatment 
records, dated from May 2000 to March 2006.  

The ANG August 1993 enlistment report of medical examination 
shows that the veteran did not have any abnormalities of the 
skin.  The report states that the veteran has tattoos of the 
skin; there was no diagnosis of dermatofibroma or any other 
skin disorder.  

Postservice medical records do not show any complaints 
concerning the skin until 1998.  Medical examination reports 
prior to 1998 show that the veteran's skin was normal.  A 
March 1998 special consultation report, which is associated 
with the veteran's ANG records, reveals a diagnosis of 
dermatofibroma of the right knee.  Subsequent medical records 
associated with the veteran's ANG records show a diagnosis of 
hyperpigmentation due to post-inflammatory changes or chronic 
sun exposure and a diagnosis of dermatofibroma.  None of the 
evidence, however, links these diagnoses to service.

The Board finds that the veteran did not have a chronic skin 
disability during her period of active military service.  The 
symptoms in service were acute and transitory, as evidenced 
by the service medical records absence of any further 
complaints of a skin disability.  In this regard, the Board 
notes that the veteran's service discharge examination was 
negative for a finding of a chronic skin disorder and the 
veteran herself denied a history of having a chronic skin 
disability on the service medical history report.  
Additionally, there is no competent medical evidence of 
record linking any current skin disability to service.  
Moreover, as the postservice medical records show that the 
veteran's skin disorder is a diagnosed condition 
(dermatofibroma), service connection for a skin disorder due 
to an undiagnosed illness is not warranted under 38 C.F.R. 
§ 3.317.  Lastly, the veteran has not submitted any evidence 
to show that she has a current skin disability which was 
incurred during a period of active duty training.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder, to 
include dermatofibroma.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 


Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a skin disorder, to 
include dermatofibroma is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


